      Case 1:09-cv-05900-JPO-RLE Document 1280 Filed 10/24/19 Page 1 of 11


                                 HOWARTH & SMITH
                                     ATTORNEYS AT LAW
                                     523 WEST SIXTH STREET
                                           SUITE 728
                                  LOS ANGELES, CALIFORNIA 90014
                                    TELEPHONE: (213) 955-9400
                                      FAX: (213) 622-0791
                                    www.howarth-smith.com




SUZELLE M. SMITH                                                     SSmith@howarth-smith.com
                                                                     Direct Line: (213) 955-9400 Ext. Ill



                                    October 24, 2019



 VIA ECF

 Honorable J. Paul Oetken
 United States District Judge
 Thurgood Marshall United States Courthouse
 40 Foley Square, Courtroom 706
 New York, New York 10007

       Re: Levin v. Bank o/A^ew York, et al., Case No. 09 Civ. 5900 (JPO) (Tajideen
              Blocked Accounts)

 Dear Judge Oetken:

       Our firm represents Mr. Jeremy Levin and Dr. Lucille Levin (the "Levins") in the
 above-referenced action. On October 23, 2019, counsel for the Levins, JPMorgan Chase
 Bank, N.A. ("JPMorgan"), and American Life Insurance Company ("Alico) had a call
 with the Court regarding the Tajideen Blocked Accounts and the two issues remaining as
 to these accounts: (1) whether Kassim Tajideen is an agency or instrumentality of the
 Islamic Republic of Iran ("Iran"); and (2) whether Mr. Tajideen owns the funds in the
 Tajideen Blocked Accounts. On the issue of agency, the Levins submit the expert
 affidavit of Dr. Patrick Clawson under separate cover, filed concurrently herewith.

        On the issue of ownership of the property represented by the funds in the Blocked
 Accounts, the Levins now submit the attached Stipulation, Settlement and [Proposed]
 Order Regarding Kassim Tajideen's Interest in Blocked Accounts and Life Insurance
 Policy with American Life Insurance Company ("Stipulation and Order") between the
 Levins and Mr. Tajideen. The Levins request that the Court so-order the Stipulation and
 Order, in which Mr. Tajideen relinquishes and surrenders any interest in the Tajideen
 Blocked Accounts and Insurance Policy at issue in the above-referenced action (together,
     Case 1:09-cv-05900-JPO-RLE Document 1280 Filed 10/24/19 Page 2 of 11

Honorable J. Paul Oetken
October 24, 2019
Page 2

the "Blocked Assets") and discharges JPMorgan, Alico, and the Levins from any liability
arising from the Blocked Assets.

                                        Respec^ully submitted,



                                       Syielle^I. Smith
                                         'ounsel for Plaintiffs, tfie Levin
                                       'Judgment Creditors

Attachment
SMS:ep

ec: All Counsel of Record (by ECF)
Case 1:09-cv-05900-JPO-RLE Document 1280 Filed 10/24/19 Page 3 of 11
Case 1:09-cv-05900-JPO-RLE Document 1280 Filed 10/24/19 Page 4 of 11
Case 1:09-cv-05900-JPO-RLE Document 1280 Filed 10/24/19 Page 5 of 11
Case 1:09-cv-05900-JPO-RLE Document 1280 Filed 10/24/19 Page 6 of 11
Case 1:09-cv-05900-JPO-RLE Document 1280 Filed 10/24/19 Page 7 of 11
Case 1:09-cv-05900-JPO-RLE Document 1280 Filed 10/24/19 Page 8 of 11
Case 1:09-cv-05900-JPO-RLE Document 1280 Filed 10/24/19 Page 9 of 11
Case 1:09-cv-05900-JPO-RLE Document 1280 Filed 10/24/19 Page 10 of 11
  Case 1:09-cv-05900-JPO-RLE Document 1280 Filed 10/24/19 Page 11 of 11




is signed by them and the time it is so-ordered by the Court, the Stipulation and Order shall be
fully binding on them and of no less force and effect than when it is so-ordered.

       8. This Stipulation and Order may be executed by email in counterparts.


 Dated: October 7 .2019                          Dated: October^; ,2019
 HOWARTFD& SMITH                                  KASSIM TAJIDEEN


 By;                                               By:
                                                         ^W\T^                T^
            glte'M;Smith                                  Kassim Tajideen
      /est Sixth Street, Suite 728
 Los Angeles, California 90014
(213)955-9400
Attorneys for Jeremy Levin and
Dr. Lucille Levin

SO ORDERED:




             J. PAUL OETKEN
         United States District Judge




                                               9
                                                                                           6992085.2
